DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11/02/2036 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1-20 are allowed. 
	Regarding independent claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	determining one or more registration parameters by comparing a plurality of back-projection errors generated in a plurality of iterations that are performed based on the set of mapping data. 

Claims 2-16 depend from claim 1 and are allowable as double patenting rejections were overcome. 

	Regarding independent claim 17, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	determine one or more registration parameters by comparing a plurality of back-projection errors generated in a plurality of iterations that are performed based on the set of mapping data. 
	Liu (“A Simple Robust Feature Point Matching Algorithm Based on Restricted Spatial Order Constraints for Aerial Image Registration”) teaches image registration through point matching but fails to teach the determination of registration parameters based on back projection errors obtained through iterations as required by the claim. 
Claims 18-19 depend from claim 17 and are allowable as the double patenting rejections were overcome. 





	determining one or more registration parameters by comparing a plurality of back-projection errors generated in a plurality of iterations that are performed based on the set of mapping data. 
	Liu (“A Simple Robust Feature Point Matching Algorithm Based on Restricted Spatial Order Constraints for Aerial Image Registration”) teaches image registration through point matching but fails to teach the determination of registration parameters based on back projection errors obtained through iterations as required by the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
/EMILY C TERRELL/            Supervisory Patent Examiner, Art Unit 2666